589 S.E.2d 133 (2003)
357 N.C. 579
STATE of North Carolina
v.
Michael Anthony DAMMONS.
No. 494P03.
Supreme Court of North Carolina.
November 6, 2003.
Bruce T. Cunningham, Southern Pines, for Michael Dammons.
William P. Hart, Special Deputy Attorney General, Thomas H. Lock, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 583 S.E.2d 606.

ORDER
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of November 2003."
Justice ORR recused.